ORDER

PER CURIAM.
Christopher Gillespie (Movant) appeals from the motion court’s judgment denying his Rule 24.0351 motion for postconviction relief without an evidentiary hearing. Movant alleges his plea counsel provided ineffective assistance by failing to adequately investigate the case and prepare for trial.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2004, unless otherwise indicated.